﻿Mr. President, I congratulate you on your election as President of the General Assembly. This recognition of your qualities of leadership and your demonstrated skills and experience in diplomacy is a tribute to you personally and to your country, with which my country has long-standing cordial and fruitful relations. My delegation will co-operate with you and give you all possible support in the discharge of your responsibilities as President of the thirty-fifth session of the General Assembly.
2.	I also wish to pay a tribute to your predecessor, Ambassador Salim of the United Republic of Tanzania, who presided over the General Assembly during an unusually busy and difficult year. He did a good job under difficult circumstances. The United Nations and the international community as a whole owe him a debt of gratitude.
3.	The ever expanding responsibilities of the United Nations have occasioned the growth of staff and financial burdens that in turn have increased the burdens of managing the Organization. My delegation would like to pay a tribute to the Secretary-General and his staff for taking the Organization through these very difficult years.
4.	This year our Organization has grown to include 154 Members. We welcome the sister State of Zimbabwe, whose delegation is attending the regular session of the General Assembly for the first time. For many years my country has joined hands with many others in supporting the people of Zimbabwe to eliminate the racism and colonialism that held them in subjugation. Their success has given us immense joy. We also warmly welcome Saint Vincent and the Grenadines to the United Nations family. We look forward to having fruitful relations with them.
5.	The annual general debate of the General Assembly is always a suitable occasion to review the year that is passing. Without any doubt, the past year has been turbulent. Ever fragile, international peace and security have been threatened in many parts of the world, and have actually been broken seriously in some. The problem in Kampuchea has not been resolved; the situation in Afghanistan has become worse; the situation in Iran continues to cause anxiety. Since this session started, the conflict between Iraq and Iran has exploded into open war, thus creating a situation full of grave threats to international peace. The conflict in Lebanon continues. In Africa, the problem of Western Sahara remains unsolved to date, while in the Horn of Africa peace continues to be under constant threat. These breaches of international peace are occurring with increasing frequency, and unless something is done to halt their occurrence by encouraging the peaceful settlement of disputes, the situation will soon get out of hand.
6.	These problems are not new, but they form a disturbing pattern. Some States Members of this Organization fail to honour their obligations under the Charter and in some cases completely ignore or deliberately act contrary to international law or to specific treaties or conventions.
7.	In Namibia, the United Nations has been frustrated in its efforts to bring to an end the unlawful occupation of the Territory by the illegitimate and odious apartheid regime of South Africa. Although negotiations on Namibia's freedom were completed more than two years ago and agreement was reached, South Africa has continued to engage in transparent delaying tactics calculated to deflate pressure for action by the United Nations, while doing nothing to bring to an end its own illegal occupation of the Territory. Indeed, it has continued its efforts to create institutions and puppets through which it hopes it will continue to direct the affairs of Namibia and to exploit its resources after completing the semblance of withdrawal. The United Nations must reject all those manoeuvres and take enforcement measures under the Charter of the United Nations to heal that ugly sore. Namibia must be free.
8.	South Africa is the only country in the world in which human beings are sorted out like animals on the basis of the pigmentation of their skin and then granted or denied their basic human rights according to that classification. To satisfy the official racist policies of separation, even the whites continue to be subjected to punishment for crossing the colour line in certain kinds of behaviour. The so-called Coloureds or Bantus continue to be treated like beasts of burden. The tyranny of the system has no limits. Indeed, the whole system is so full of contradictions and inconsistencies that only the most oppressive and brutal violence of State machinery can hold it unsteadily together. That constitutes a constant source of threat to world peace. 
9.	Indeed, in the past few years that danger has already been manifested in the aggressive raids South Africa has repeatedly mounted against Angola, Zambia and Mozambique. Within South Africa itself, the machinery of State has committed numerous murders. Oppression by the State continues. Children of the oppressed have demonstrated by their actions that the situation is a dangerous time bomb. The bomb is bound to explode unless prompt action is taken.
10.	It is saddening to note that no acceptable solution of the problem in the Middle East has been found. For a long time now we have witnessed the miserable plight of the Palestinian people, dispossessed, dispersed and uprooted from their land. My delegation has made its views known on many occasions in the deliberations of this Organization on the question of the rights of the Palestinian people. We still believe that no lasting peace can be achieved until the legitimate interests of the Palestinian people are taken into account and adequately safeguarded. We continue to call upon those directly concerned to be realistic and to address themselves to the real issues with a determination to resolve the problems. The basic elements involve the acceptance by all parties of the following: first, the right of all States in the region to live in peace and in recognized and therefore secure boundaries; secondly, the withdrawal of Israel from all Arab territories occupied since 1967, and also from East Jerusalem, as already decided upon by the United Nations; and thirdly, recognition of the right of the Palestinians to a national home, free, independent and sovereign.
11.	As long as the parties to the dispute continue to refuse to recognize the essential elements of this problem, the Middle East will continue to pose a threat to international peace and security. Failure to settle this problem today will not make it easier to solve it in the future. If anything, it will make it even more difficult.
12.	The problem of Cyprus continues to elude solution, but we urge the communities to make every effort to find a negotiated settlement. Clearly, acquisition of territory by force and the transplantation of populations is not the way to find a lasting peace. We urge the people of Cyprus to recognize their long-term interests and to make use of the opportunity provided by the presence of the United Nations to negotiate a lasting solution that will preserve the integrity of Cyprus.
13.	The recent development in Korea is of great concern. This concerns the sudden unilateral suspension of the ongoing South-North working level contacts by North Korea, which causes a great threat to the peace and stability of the Korean peninsula. We urge South Korea and North Korea, the parties directly concerned, to resume the dialogue immediately in accordance with the letter and spirit of the South- North Joint Communique of 4 July 1972,' thereby easing the tension and improving relations as a means of moving closer towards the attainment of a peaceful solution of the Korean problem.
14.	I should like to draw attention to the continuing arms race. Large proportions of national resources continue to be devoted to the production of arms in preparation for war. We consider this to be not only a dangerous but also an unjustifiable use of resources badly needed for development. This unnecessary arms race continues while many deserving projects aimed at improving the quality of human life desperately lack resources. The improvement of the quality of life on this planet is a pre-condition of peace, and we must all work for it. We appreciate that meaningful disarmament negotiations depend heavily on the improvement of relations between the super-Powers. It is for that reason, among others, that we note with regret that in the past year the international climate has deteriorated considerably. This should not serve as an excuse to reverse the momentum that has been built up in the improvement of international relations. The momentum must be maintained if mankind is to survive.
15.	We have all agreed that nuclear weapons constitute a major threat to our world today. Kenya is against the proliferation of nuclear weapons and we should like to appeal to all Governments to support efforts towards halting the dangerous process of nuclear proliferation. Successful efforts to create a fool proof non-proliferation regime presupposes a will to co-operate on the part of the nuclear- weapon Powers. They have heavy responsibilities. Many of us who have voluntarily renounced any right to acquire nuclear weapons under the terms of the Treaty on the Non-Proliferation of Nuclear Weapons are, however, interested in the potential benefits of peaceful applications of nuclear energy. We do not believe that the peaceful application of nuclear energy will automatically lead to proliferation of nuclear weapons as long as all States, nuclear and non-nuclear, agree to observe strictly the safeguards laid down by IAEA. We strongly appeal to the nuclear-weapon States, as well as to the developed countries which possess sophisticated civilian nuclear technology, to implement article IV of the non- proliferation Treaty.
16,	Having given up our right to acquire nuclear weapons, we believe that we have every right to insist that the efforts to stop horizontal nuclear proliferation should be matched by equal efforts on the part of the nuclear-weapon States themselves to stop vertical proliferation. We cannot be convinced of the sincerity of the nuclear-weapon States as long as their actions in increasing the sophisticated use of nuclear energy for armaments do not conform with their frequent protestations of willingness to decelerate and subsequently to stop altogether the nuclear arms race.
17,	The failure of the Second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons should not be used as an excuse to abandon or wreck ongoing dialogue in other disarmament forums.
18.	We have waited a long time for this body to receive the final results of the Third United Nations Conference on the Law of the Sea,  which is dealing with the important question of concluding a comprehensive treaty on the law of the sea. While we regret that nine sessions of that Conference have failed to produce a treaty, we are encouraged by the report that remarkable progress has been made in resolving the outstanding issues and that we should expect to sign a treaty in the course of the year 1981. We hope, however, that such a treaty will deal adequately with the rights and obligations of States parties in all the designated areas.
19.	Similarly, we should like to see questions regarding the transfer of technology adequately dealt with so that developing countries which have hitherto been left behind in this field will receive sufficient consideration. We also consider that the new machinery envisaged for the resolution of issues within the Council and the Assembly, the principal organs of the Authority, will be worked out in a manner that will be fair and equitable in so far as the world community as a whole is concerned. In this connection, we have welcomed the recent progress made with respect to the resolution of issues in both the Council and the Assembly in relation to the deep-sea mining of manganese nodules.
20.	I wish to reiterate our position on this matter. We are totally opposed to any procedures that would grant certain States the right to veto decisions. We consider that to be inconsistent with the principle of the sovereign equality of States and also the principle of the right of every State to dispose of its own resources in the manner best suited to it. Thus, in welcoming the results of the negotiations regarding the voting procedures in the Council, we consider that in the event of a failure to reach a consensus the issues which remain unresolved should be referred to the Assembly for resolution. It is our view that the Assembly, being the most representative body and the principle organ of authority, is the organ best suited for that purpose. We intend to press for the adoption of that approach at the next session of the Conference next year.
21.	We consider the question of the transfer of technology to the Enterprise to be a major issue requiring very careful treatment. We take the view that in order for the Enterprise to get off the ground it must be provided with the necessary technology. We shall therefore maintain at the next session of the Conference that the transfer of technology should be a continuous process throughout the 25 years of mining activities instead of the 10 years now proposed in the text. Furthermore we shall seek to obtain for the Enterprise the transfer of technology in relation to the processing and marketing of the manganese nodules once they have been recovered from the sea-bed.
22.	We have alluded to the question of the identification, with a reasonable measure of certainty, of the rights and obligations of States arising from the new areas designated under the Convention on the law of the sea, Of particular importance in our view is the question of the delimitation of the continental shelf and of the exclusive economic zones of opposite and adjacent States. Negotiations on that issue continue to be difficult and we doubt if agreement could be reached on the basis of an equidistance criterion, which is urged by a number of States. We urge that principles of equity be explored further in order to resolve the remaining problems without delay.
23.	The 10 years following the launching of the Second United Nations Development Decade will go down in history as the decade of great but lost opportunities. The decisions emanating from the numerous conferences we have held since then on problems of development have hardly been implemented. These include the recommendations of the sixth and seventh special sessions of the General Assembly, held respectively in 1974 and 1975. The world community must demonstrate a greater degree of seriousness in tackling the problems involved.
24.	Energy is one of the most serious problems of this decade and even of this century. The economic situation of the developing nations has been made particularly gloomy because of the energy crisis and will almost certainly remain so for some time to come. Kenya is one of the developing countries seriously affected by the energy crisis and it was one of the first countries to see the urgent and imperative need to shift the dependence of countries from petroleum to a greater reliance on alternative new and renewable sources of energy. It is our hope that the United Nations Conference on New and Renewable Sources of Energy, to be held at Nairobi in August 1981, will offer the world community a rare opportunity to find alternative solutions to our energy problems. My Government looks forward with enthusiasm to acting as host to that Conference and we wish the Preparatory Committee for the Conference every success.
25.	On international trade and raw materials we should like to see a substantial increase in the developing countries' trade in manufactures. Furthermore, we seek differentials and more favourable treatment of the developing countries and the elimination of non-tariff barriers and other aspects of protectionism.
26.	As for economic and technical co-operation among the developing countries, Kenya calls on them to intensify their activities at sub-regional, regional and inter-regional levels and to undertake regular studies to expand trade and monetary co-operation among themselves. We consider it essential for the developing nations also to increase their share in the trading, transport, marketing and distribution of their primary commodities.
27.	We also urge the countries able to do so to provide financial and technical support to enable the countries of the South to realize their objectives. The developing nations have constantly called for reform of the international monetary system and the early achievement of the target of official development assistance. We regret that the developed countries have not yet increased the transfer of resources in real terms to the developing nations to the extent stipulated in the United Nations decision,
28.	The International Development Strategy for the Third United Nations Development Decade, agreed upon at the eleventh special session of the General Assembly was not fully representative of the interests of the developing countries. We hope and believe that the provision in the Strategy for a review and appraisal mechanism, as well as for the implementation of regional development strategies such as the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa, will strengthen the Strategy in the course of the decade and accelerate its implementation.
29.	It is essential that the Strategy for the 1980s should, among other things, secure a substantial average annual growth in agricultural production in the developing countries. In order to improve the quality of life in the rural areas it is necessary to have a higher rate of food and agricultural production, food security and storage and a reduction in food losses. Problems of food and agricultural development therefore call for national and international action to achieve collective self-sufficiency in food. They also call for increased capital from external sources,
30.	We note with appreciation the agreement and recognition at the Industrial Development Board's recent session of the fact that Africa is the least developed of all the developing regions, and that consequently the General Assembly should proclaim the decade of 1980-1990 as the industrial development decade for Africa. As the least developed region containing the largest number of least developed, land-locked and most seriously affected developing countries, Africa requires massive financial and technical support. We hope that donor countries and the international community as a whole will make substantial contributions towards the achievement of the objectives of the decade in Africa.
31.	Similarly, we call on the donor countries and the international community to contribute substantially towards the fulfilment of the needs of the continent in the field of transport and communications. Improvement of this system will enhance intra-African trade and develop the rural areas of the African continent. Adequate and continued support is essential for the implementation of the Transport and Communications Decade in Africa, which terminates in 1988.
32.	Science and technology are crucial elements for the achievement of the objectives of the Third United Nations Development Decade. High priority must therefore be given to the improvement of the capacity of the developing countries to make better use of science and technology for development. Indigenous developments in science and technology should be brought into national planning in order to help reduce the problem of the brain drain by creating research centres in these countries and accelerating the process of their transformation and development.
33.	We cannot stress strongly enough the need to pay greater attention to the four special categories of States recognized by the United Nations. We urge the international community and countries in a position to do so to take measures to assist them to overcome their problems of economic development.
34.	When I addressed the eleventh special session of this Assembly five weeks ago, I stressed my Government's concern at the structural disequilibrium and critical situation in which the world economy finds itself today. We are experiencing the worst economic crisis since the 1930s, and there is every indication from present trends that the situation is likely to get worse. Knowing this, we owe it to posterity to make a greater effort to resolve the remaining issues in the North-South dialogue during this session as far as we can.
35.	This year, we witnessed yet another world conference, the World Conference of the United Nations Decade for Women, which was held at Copenhagen from 14 to 30 July. The theme of this Conference was Equality, Development and Peace. Besides taking up many political questions and economic issues, the Conference focused, among other topics, on employment, health and education.
36.	On the whole, the Conference came out with a very constructive World Plan of Action covering almost all issues of concern to human development. It further underscored the fact that the issues that concern the world today are also the concern of women and, therefore, women should be involved in all national and international activities and at all levels. My Government supported the Plan of Action produced by the Conference, and we shall endeavour to implement it to the best of our ability.
37.	In a resolution of that Conference, it was decided to convene another Conference in 1985 to review the achievements of the Decade for Women and to take stock of all that will have happened during the Decade. The Conference wilt also deliberate on what remains to be done in order to continue to improve the condition of women all over the world, The Kenyan Government offered to host that Conference at Nairobi in 1985. We hope this offer will be accepted by the General Assembly.
38.	In conclusion, let me say this: the world community owes it to posterity to remove poverty, disease and hunger from this planet—at least, to make substantial contributions towards that goal. We have the resources, we have the technology. Let us together demonstrate the political will to get on with the job.
